Citation Nr: 1512367	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  13-06 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for bilateral pes planus.

2.  Entitlement to a compensable rating for bronchitis.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for pseudofolliculitis barbae.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disorder.

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee/leg disorder.

6.  Entitlement to service connection for pseudofolliculitis barbae.

7.  Entitlement to service connection for a back disorder.

8.  Entitlement to service connection for a right knee/leg disorder.  

9.  Entitlement to service connection for a left rotator cuff disorder.  

10.  Entitlement to service connection for a left knee disorder.

11.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

A travel board hearing was held before the undersigned Veterans Law Judge (VLJ) in July 2013.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a bilateral eye disorder has been raised by the record.  See Hearing transcript, pp. 5-7.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a compensable rating for bronchitis; and entitlement to service connection for a back disorder, right knee/leg disorder, left rotator cuff disorder, and a left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is not manifested by severe impairment with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  

2.  In March 1993, the RO denied service connection for pseudofolliculitis barbae because new and material evidence had not been submitted.  The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period.  

3.  Evidence associated with the record since the March 1993 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for pseudofolliculitis barbae.  

4.  In December 1981, the RO denied service connection for a back condition.  The Veteran disagreed with the decision and a statement of the case was furnished, but he did not perfect an appeal.  

5.  Evidence associated with the record since the December 1981 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for a back disorder.   

6.  In October 1998, the RO denied service connection for a right knee/leg disorder.  The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period.  

7.  Evidence associated with the record since the October 1998 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for a right knee/leg disorder.  

8.  Resolving reasonable doubt in the Veteran's favor, current pseudofolliculitis barbae is related to active service. 

9.  The preponderance of the evidence is against finding that the Veteran has a current bilateral eye disorder that is related to active service or events therein.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2014).  

2.  The March 1993 rating decision, which determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for pseudofolliculitis barbae, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for pseudofolliculitis barbae.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  The December 1981 rating decision, which denied service connection for a back disorder, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

6.  The October 1998 rating decision, which denied service connection for a right knee/leg disorder, is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee/leg disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

8.  Pseudofolliculitis barbae was incurred during active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

9.  A bilateral eye disorder was not incurred or aggravated during active service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 4.9 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in July 2009, prior to the rating decision in question, VA notified the Veteran of the evidence and information needed to complete and substantiate claims for increase and for service connection, to include notice of the information he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter explained what "new and material" evidence means and also provided notice as to how VA assigns disability ratings and effective dates.

VA has also satisfied its duty to assist.  The claims folder contains available service treatment records.  The Board acknowledges that a discharge examination is not contained in the claims folder.  In September 1981, the RO specifically requested the Veteran's discharge examination.  Response received from the National Personnel Records Center (NPRC) indicates that there were no additional medical records on file.  

The claims folder also contains extensive VA medical records and Social Security Administration (SSA) records.  The Veteran has not provided authorizations for release of additional records.  

The Veteran failed to report for a VA foot examination in August 2009.  He was subsequently provided a VA foot examination in December 2012.  The examination contains findings adequate for rating purposes and additional examination is not needed.  

The Board acknowledges that the Veteran was not provided a VA examination to determine the nature and etiology of his claimed vision problems.  As discussed below, the Board does not find credible evidence suggesting a relationship between service and any current bilateral eye disorder.  Accordingly, the requirements for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran provided testimony at a July 2013 Board hearing.  The VLJ's actions at the hearing supplemented the VCAA and complied with any hearing related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.  
Analysis

Increased rating for bilateral pes planus

In October 2009, the RO continued the 10 percent rating assigned for service-connected bilateral pes planus.  The Veteran disagreed and perfected an appeal of this decision.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

Pursuant to the rating schedule, bilateral flatfoot is evaluated as follows: mild with symptoms relieved by built-up shoe or arch support (0 percent); moderate with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet (10 percent); severe with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities (30 percent); and pronounced with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes and appliances (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5276.

VA records show complaints and treatment related to the feet.  In November 2010, the Veteran was seen in the VA podiatry clinic.  On physical examination, muscle strength was 4/5 with dorsiflexion and inversion.  There was no joint pain or crepitus noted and range of motion was within normal limits bilaterally.  There was a decreased medial arch, bilaterally, with abducted forefoot upon weightbearing.  

In April 2011, the Veteran presented to the VA emergency room with complaints of swelling in the feet and legs.  On physical examination, there was no lower extremity edema or calf tenderness.  There was full range of motion to the bilateral lower extremities and strength was 5/5.  The examiner noted that there was no objective evidence of swelling.

The Veteran underwent a VA examination in December 2012.  The claims folder was reviewed.  Diagnosis was bilateral pes planus.  The Veteran reported that the first metacarpal was removed from the right foot.  His feet hurt all the time.  The examiner noted that there was pain on use of both feet, but pain was not accentuated on use or with manipulation.  There was no indication of swelling on use and there were no characteristic calluses.  The symptoms were not relieved by arch supports.  The Veteran did not have extreme tenderness of the plantar surface of the feet.  He did not have decreased longitudinal arch height on weight-bearing and there was no objective evidence of marked deformity or marked pronation.  The weight bearing line fell over or medial to the great toe on both feet.  There was no inward bowing, inward displacement, or severe spasm of the Achilles' tendon.  The Veteran was tender over the left big toe on the plantar surface.  The Veteran did not use any assistive devices.  X-rays showed arthritis of the right foot.  

At the July 2013 hearing, the Veteran testified that he had a bone removed from his right foot and that his ankles and feet were sore and they popped.  He did not wear special shoes but wore gym shoes all the time.  If he walked a lot, his feet would swell.  He reported that he might be able to walk a mile or mile and a half before his feet started bothering him.  He could jog.  He stated that his feet really hurt and that his disabilities had curbed his activities.  

Initially, the Board observes that the Veteran is service-connected for bilateral pes planus.  He is not service-connected for the removal of the bone in his right foot or any other foot deformities.  

In reviewing the record, the Board finds that the disability picture related to the Veteran's bilateral pes planus does not meet or more nearly approximate severe impairment even when considering the reported functional limitations due to pain on use or other factors.  A rating greater than 10 percent is not warranted at any time during the appeal period.  See Hart.  

In making this determination, the Board acknowledges the November 2010 outpatient record showing an abducted forefoot on weightbearing.  The subsequent VA examination, however, showed that there was no marked deformity, pain on manipulation, indication of swelling on use, or characteristic callosities.  The objective findings were consistent with the currently assigned 10 percent rating.  

In considering the merits of the appeal, the Board has considered the lay evidence of record and acknowledges that the Veteran is competent to describe his symptoms and perceived functional impairment related to his pes planus.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  On review, the lay contentions are not sufficient to establish entitlement to a higher rating, particularly when considering the objective findings related to pes planus as set forth above.

The Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic code contemplates the Veteran's claimed symptoms, to include pain and swelling.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to bilateral pes planus, the Veteran is service-connected for bronchitis.  The only issue being considered at this time is the evaluation for service-connected pes planus.  Accordingly, that is the only disability the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.  

Evidence of record shows that the Veteran is unemployed.  The December 2012 VA examination, however, noted that the Veteran's flat foot condition did not impact his ability to work.  The Veteran has multiple nonservice-connected disabilities and there is no indication that his bilateral pes planus is of such severity as to preclude gainful employment.  Thus, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

New and material evidence

In October 2009, the RO determined that new and material evidence had not been submitted to reopen claims of entitlement to service connection for pseudofolliculitis barbae, a back condition, and a right knee/leg condition.  The Veteran disagreed and perfected an appeal of this decision.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board. Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

	Pseudofolliculitis barbae

In December 1981, the RO denied service connection for a skin condition (pseudofolliculitis barbae) finding that it was a congenital or developmental abnormality.  The Veteran disagreed with the decision and a statement of the case was furnished in February 1983.  He did not perfect a timely appeal.  

In October 1989, the RO determined that the December 1981 rating decision, which denied service connection for pseudofolliculitis barbae, was not clearly and unmistakably erroneous.  

In March 1993, the RO denied service connection for pseudofolliculitis barbae, finding that new and material evidence had not been submitted.  The RO stated that the condition was a defect which existed prior to service and was not aggravated.  The RO found the evidence to be new but not material because it did not support a finding that the condition was service incurred or aggravated.  The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Relevant evidence at the time of the March 1993 decision included service treatment records, information from the service department, VA medical records and examinations, and the Veteran's statements and testimony.  

Service treatment records show that the Veteran's skin was normal on enlistment examination in October 1979 and that he was seen multiple times during service for pseudofolliculitis barbae.  A May 1980 record indicates that the pseudofolliculitis barbae was a continued problem and discharge was recommended.  Information from NPRC shows that the Veteran was discharged for a physical condition that was not disabling (pseudofolliculitis barbae).  

A July 1981 VA examination showed minimal folliculitis on the upper chest.  Special dermatologic examination at that time showed no findings of pseudofolliculitis barbae on the face or neck, but the examiner noted that this was probably due to the Veteran having grown a beard.  There was chronic seborrheic dermatitis on the scalp.  At the August 1989 RO hearing, the Veteran reported symptoms of pseudofolliculitis barbae.

Since the final March 1993 decision, extensive evidence has been added to the record.  This includes VA records, SSA records, and the Veteran's statements and testimony.  Medical evidence shows longstanding complaints and findings related to pseudofolliculitis.  At the travel board hearing, the Veteran reported that he still has problems with his scalp and face and that all of this started in the service.  He never had these problems prior to service.  

To the extent this evidence was not previously considered, it is new.  The Board also finds this evidence material in that it suggests a relationship between current disability and the complaints documented in service.  Thus, the claim is reopened.  See Shade.  

	Back disorder

In December 1981, the RO denied service connection for a back condition based on findings that it was not shown during service and was first noted on a VA examination too remote in time from service to be related thereto.  The Veteran disagreed with the decision and a statement of the case was furnished in February 1983.  He did not perfect a timely appeal and this decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Relevant evidence at the time of the December 1981 rating decision included service treatment records, VA examination, and a VA Form 21-4176, Report of Accidental Injury.

Service treatment records are negative for any complaints related to the back.  The July 1981 VA examination documented the Veteran's complaints of back pain from injuries sustained after a mugging and after an auto injury.  He reported that his back was injured when he was beaten up by about 15 barracks mates prior to discharge.  Physical examination revealed normal motion and x-rays of the lumbosacral spine were negative.  Diagnosis was history of contusion, lumbosacral with chronic low back pain.  In an October 1981 Report of Accidental Injury completed by the Veteran, he reported that he was attacked by fellow soldiers and received injuries to his head, neck, back, left leg and left hip.  

Since the final December 1981 decision, extensive evidence has been added to the record.  This includes VA records, SSA records, and the Veteran's statements and testimony.  At the July 2013 travel board hearing, the Veteran testified that he was in a rappelling accident during basic training and suffered multiple injuries, including to his back.  

As noted, statements are considered credible for purposes of reopening a claim.  See Justus.  Thus, the Board finds the Veteran's testimony new and material.  That is, his statements as to the rappelling incident were not previously considered and they suggest a relationship between current complaints and military service.  The claim is reopened.  See Shade.

	Right knee/leg disorder

In October 1998, the RO denied service connection for a right knee/leg condition based on findings that the right knee/leg was not related to service-connected bilateral pes planus nor was there any evidence of this disability during service.  The Veteran did not appeal the decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Relevant evidence at the time of the October 1998 decision included service treatment records, VA medical records, VA examinations, and the Veteran's statements.  

Service treatment records are negative for any complaints or findings related to the right knee or leg.  In an October 1993 statement, the Veteran stated he believed that the pain in his right knee was brought on in basic training by excessive weight gain, over exercise, and cold temperatures.  VA records and examinations following discharge note complaints related to the right knee.  On examination in July 1998, the Veteran complained of right knee pain.  Diagnosis was right patellar mal-tracking with chondromalacia.  The examiner stated that the Veteran's right knee condition was neither caused nor exacerbated by his service-connected pes planus.  

Since the final October 1998 decision, extensive evidence has been added to the record.  This includes VA records, SSA records, and the Veteran's statements and testimony.  At the July 2013 travel board hearing, the Veteran testified that he was in a rappelling accident during basic training and suffered multiple injuries, including to his right knee.  

As noted, statements are considered credible for purposes of reopening a claim.  See Justus.  Thus, the Board finds the Veteran's testimony new and material.  That is, his statements as to the rappelling incident were not previously considered and they suggest a relationship between current complaints and military service.  The claim is reopened.  See Shade.

Service connection

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.

	Pseudofolliculitis barbae

Having reopened the claim, the Board will consider it on the merits.  The Board acknowledges that the claim was not reopened by the RO.  Notwithstanding, the Veteran is not prejudiced by adjudication at this time as the decision herein is favorable.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As set forth in the discussion above concerning new and material evidence, the Veteran's skin was reported as normal on enlistment examination in October 1979.  He was seen numerous times during service for pseudofolliculitis barbae and was ultimately discharged for this condition.  He has provided competent and credible evidence regarding continuing symptoms and VA records document complaints related to same.  Resolving reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 C.F.R. § 3.102.  

	Bilateral eye disorder

In October 2009, the RO denied service connection for vision problems.  The Veteran disagreed with the decision and perfected this appeal.  

Service treatment records show that on enlistment examination in October 1979, the Veteran's eyes were reported as normal and distant vision was 20/20 in both eyes.  Service treatment records are negative for any complaints or findings related to the eyes.  

A separation examination is not of record.  VA examination in July 1981, however, did not note complaints related to the eyes and they were reported as normal.  On VA examination in September 1988, examination of the eyes revealed normal ocular motions and the pupils were equal and responsive.  There were no inflammatory changes.  Distant vision was corrected to 20/15 on the right and 20/25 on the left.  

VA outpatient records show that the Veteran underwent an optometry consult in October 2011.  At that time, he denied a history of ocular trauma but stated he has had decreased visual acuity at near since 1995 after receiving medication treatment for alcohol abuse.  Visual acuity was 20/20- on the right and 20/25+ on the left.  Diagnosis included refractive error and mild cataracts both eyes.  The examiner noted that the Veteran was very confrontational and angry throughout the examination and refused the dilated fundus examination.  He insisted his vision was reduced from medication treatment.  He was told numerous times that his vision was reduced due to presbyopia but he argued against this.  

At the hearing, the Veteran testified that he was exposed to tear gas in service that burned his eyes. He further testified that eye drops VA gave him burned the corneas in his eyes and that his vision changed after the tear gas and then again post-service after the eye drops.  

The Veteran is competent to report he burned his eyes in a tear gas accident during service and that he has had reduced vision since then.  See Layno.  The Board, however, does not find the overall evidence consistent with his reports.  As set forth, there is no objective evidence of significantly reduced vision or eye damage and at the October 2011 optometry consult, the Veteran specifically denied ocular injury and attributed his problems to post-service medications.  Additionally, the medical evidence shows that the Veteran's reduced near vision is due to presbyopia which "is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)). 

On review, the record shows diagnoses of refractive error and cataracts.  Refractive error is considered a congenital defect and is not a compensable disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  VA regulations specifically prohibit service connection for refractive error of the eye unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990).

Available service treatment records do not show evidence of refractive error.  Even assuming this was shown, the Board does not find credible evidence of superimposed injury.  

As concerns the diagnosed cataracts, the record does not contain competent evidence suggesting a relationship to service.  To the extent the Veteran contends the current disability is related to service, he is not competent to provide an etiology opinion on this issue and his unsupported lay assertions are not sufficient to establish a nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 

On review, the preponderance of the evidence is against finding that the Veteran has a current bilateral eye disorder that is related to active service or events therein.  The doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

A rating greater than 10 percent for bilateral pes planus is denied.  

New and material evidence having been received, the claim of entitlement to service connection for pseudofolliculitis barbae is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a back disorder is reopened, and to this extent only, the appeal is granted. 

New and material evidence having been received, the claim of entitlement to service connection for a right knee/leg disorder is reopened, and to this extent only, the appeal is granted.

Service connection for pseudofolliculitis barbae is granted.  

Service connection for a bilateral eye disorder is denied.


REMAND

As to all issues remanded herein, updated VA records should be obtained.  38 C.F.R. § 3.159(c)(2).

Increased rating for bronchitis

In October 2009, the RO continued the noncompensable rating assigned for bronchitis.  The Veteran disagreed and perfected an appeal of this decision.  

The Veteran failed to report for a VA respiratory examination in August 2009.  The examination was rescheduled and he was seen in December 2012.  The examination report indicates that the Veteran did not go for pulmonary function tests (PFTs).  

It is unclear why the Veteran failed to attend the required testing; however, at the hearing, he testified that he had been homeless and that there were problems with his mail.  He further testified that he has a lot of coughing with his bronchitis and that he needs medication 3 to 4 times during the winter months.  He also reported that he spits up fluid in the mornings and that he has shortness of breath if he does a lot of moving.  

Considering the missing testing as well as the Veteran's contentions, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Service connection

In October 2009, the RO denied entitlement to service connection for a rotator cuff disorder and a left knee disorder.  The Veteran disagreed and perfected this appeal.  As set forth above, the claims of entitlement to service connection for a back disorder and a right knee/leg disorder were reopened herein.  

The Veteran contends that service connection is warranted for multiple orthopedic disabilities - back, right knee/leg, left rotator cuff, and left knee.  He asserts that he suffered numerous injuries during service, to include a physical assault and a rappelling accident.  He has also attributed his complaints to over-exercise during basic training.  

Available service treatment records do not document the claimed injuries.  Notwithstanding, a separation examination is not of record and the Veteran is competent to report injuries and symptoms.  See Layno.  

VA records show extensive complaints and findings related to the claimed orthopedic disabilities.  In August 1989, the Veteran reported pain in his back, right knee, and left shoulder, which he attributed to overexertion in boot camp.  Impression was malingering and possible arthritis.  A March 1990 VA record shows the Veteran complained of pain in multiple locations, to include the left shoulder, right knee, and low back since 1979 in basic training.  Assessment at that time was "suspect mild post-trauma [degenerative joint disease]."  

Under the circumstances of this case, the Board finds that VA examinations and opinions are needed to address the etiology of the claimed orthopedic disabilities.  See 38 C.F.R. § 3.159(c)(4); McLendon.  

Accordingly, the case is REMANDED for the following action:

1.  Request records from the VA Medical Centers in Chicago and Hines and any associated outpatient clinics for the period from March 2013 to the present.  

2.  The representative requested that any VA examinations be scheduled at the VA Medical Center in Hines, Illinois.  See Hearing transcript, pp. 46-47.  To the extent possible, schedule the requested examinations at this facility.  

3.  Schedule the Veteran for a VA respiratory examination to determine the current nature and severity of service-connected bronchitis.  The claims folder, and any relevant electronic records, must be available for review.  In accordance with the latest worksheet for rating respiratory disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his bronchitis.  The examiner is advised that the Veteran is competent to report the frequency and severity of his bronchitis.  If there is a medical basis to doubt the history as reported, the examiner should so state.  A complete rationale for any opinion expressed must be provided.  

4.  Schedule the Veteran for VA spine and joints examinations to determine the nature and etiology of claimed back, right knee/leg, left rotator cuff, and left knee disorders.  The claims folder, and any relevant electronic records, must be available for review.  The examiner is requested to identify any and all disorders pertaining to the Veteran's back, right knee/leg, left rotator cuff, and left knee and to provide opinions as to whether any such disorders are at least as likely as not related to active military service or events therein.  In making this determination, the examiner must consider the Veteran's lay contentions as to the claimed injuries and continuing symptoms.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

If the examiner determines that the claimed disabilities are not related to service, he/she should also consider whether it is at least as likely as not that any of the diagnosed disorders are proximately due to, or alternatively, aggravated by service-connected bilateral pes planus.  If aggravation is found, the examiner is requested to identify the baseline level of severity prior to aggravation.  A complete rationale for any opinion expressed must be provided.  

5.  The Veteran is notified that it is his responsibility to report for any scheduled examination or testing and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2014).

6.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to a compensable rating for bronchitis; and entitlement to service connection for a back disorder, right knee/leg disorder, left rotator cuff disorder, and left knee disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


